Mr. Chibe Justice Neil
delivered the opinion of the Court.
The complainant in the court below, and appellee here, has filed a petition to rehear complaining that the Court erred in reversing the Chancellor’s decree. The Chancellor heard the cause on bill and answer and issued a permanent injunction restraining members of the Barbers’ Union from picketing the complainant’s place of business.
Upon a full consideration of the record, and our opinion responding to appellants’ assignments of error, we feel that the petition to rehear should be granted. It is so ordered and the decree of the Court heretofore- entered is set aside and for nothing held.
The majority of the Court, upon further consideration of the issues presented, are of opinion that the Chancellor was not in error in issuing the permanent injunction complained of.
*347Contention was made on the original bearing that when a cause is beard on bill and answer-tbe answer must be taken as true; that tbe defendant’s denial in its answer that picketing tbe complainant’s place of business was not intended to compel him to join tbe Barbers’ Union. But its purpose was to induce him to “raise bis prices for work.”
Tbe original bill, however, charged that defendants (Barbers’ Union, Local No. 136, and certain named individual members) “have for several months been trying to force him to join the local barber’s union and raise bis prices for barbering 25% ” etc., and that be has refused to do so; that for some months prior to filing tbe present bill tbe defendants bad one and two pickets walking back and forth on tbe sidewalk in front of bis home and shop, carrying printed signs to this effect, “This Shop is Unfair to the Barbers Union”. At tbe time tbe present bill was filed “two men were walking in front of bis home and shop” carrying tbe same printed sign. It is further charged in tbe bill:
“Tbe said Barbers Union, local 136 thru their officers or members, have prevailed upon tbe Memphis Linen Supply Company in Memphis to refuse to deliver necessary laundry and barber’s supplies to tbe complainant, in an effort to force and hurt complainant’s barber business.
“That now said Memphis Linen Supply Company fails and refuses to deliver to complainant any towels or other barber supplies, solely on tbe grounds that tbe said barbers union has threatened not to patronize them, but to withdraw all of their business therefrom, unless they would not deliver any goods to or do any business with this complainant.”
*348We now-consider the answer to the foregoing charges, which appellants say must be accepted as true.
The answer substantially admits the truth of the charges, that is that complainant’s place was picketed by members of the union, and that certain “union barbers individually have prevailed upon the Memphis Linen Supply Company to refuse to deliver said supplies to the complainant”; that in so doing they were acting lawfully.
There follows a categorical denial that defendants have at any time intended, by their acts, to “force complainants to join the union.” There are other statements made in the answer which are not relevant to the present issue, such as efforts made by the defendants to raise standards and prices.
We feel that the answer is conclusive of the charge in the bill, that the defendants and associated members of the union are attempting to put the complainant completely out of business unless he complies with their demands. As a result of continued picketing, and actions in prevailing upon the Memphis Linen Supply Company not to furnish complainant any barber supplies, it is not profitable for him to continue in business. Moreover, the signs carried by defendants’ pickets are to prevail upon the public to cease patronizing the complainant on the ground that he is a non-union barber.
There appears in the answer this following statement: “They (defendants) aver that the right .to bestow or withhold patronage from any firm or person for any reason satisfactory to themselves is lawful and not actionable at law or in equity.” While they are privileged to patronize whomsoever they please, they cannot by force *349and intimidation deny to others a free choice. It is contrary to our “Bight to Work” statute, 50-208, T.C.A., as well as the holding of this Court in Bailey v. Master Plumbers, 103 Tenn. 99, 100, 52 S.W. 853, 46 L.R.A., 561; wherein it is said:
‘ ‘ The courts, with practical unanimity, hold that contracts, agreements, arrangements or combinations, in ■whatever form or name, are contrary to public policy and void when they tend to impair competition in trade and to enhance prices to the injury of the public. ’ ’
In Lyle v. Local No. 452, Amalgamated Meat Cutters & Butchers, 174 Tenn. 222, 229, 230, 124 S.W.2d 701, 704, the Court holds (supported by a vast array of authorities) :
“Most of these decisions are based upon the principle that, the right to conduct a lawful business is a property right, protected by the common law and guaranteed by the organic law of the State; and that when necessary to prevent irreparable injury an injunction will be granted to prevent third persons, who are not employees and have no contractual relations with the employer, from injuring or destroying his business by so-called peaceful picketing. Some of the cases are rested upon the theory that such picketing amounts to a nuisance, and as such will be enjoined.
“The general rule, supported by many decisions, both State and Federal, is stated in 32 C.J., 155, as follows:
‘ ‘ ‘ Since the right to carry on a lawful business without obstruction is a property right, acts committed without just cause or excuse, which interfere with the *350carrying on of complainant’s business and destroy Ms custom, bis credit, or bis profits, do an irreparable injury and authorize tbe issuance of an injunction. ’ ’ ’
We do not wish to be understood as bolding that members of a union are forbidden tbe right of peaceful picketing for a lawful purpose. Tbe actions of tbe defendant, however, as disclosed in tbe answer, portray a situation which, if continued, would result in depriving complainant of the right to carry on a lawful business.
Upon full consideration of tbe foregoing authorities, we are constrained to overrule tbe assignments of error. Tbe decree of tbe Chancellor is affirmed.
Prewitt, Tomlinson and Burnett, Justices, concur.